Motion Granted, Petition for Writ of Mandamus                 Dismissed, and
Memorandum Opinion filed June 26, 2014.




                                       In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00439-CV



          IN RE KIMBERLEIGH (ROGERS) SALAZAR, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-66504

                        MEMORANDUM OPINION

      On June 9, 2014, relator Kimberleigh Salazar filed a petition for writ of
mandamus with this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In her petition, relator asks this Court to compel the Honorable Sheri Y.
Dean, presiding judge of the 309th District Court of Harris County, to rule on
competing motions to transfer venue.
      On June 20, 2014, relator filed an unopposed motion to dismiss this original
proceeding because the trial court ruled on the competing motions to transfer
venue. Relator’s motion is granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.


                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                        2